Citation Nr: 0818018	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, including service in World War II.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated March 2006 
and April 2006) of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in January 2007.  However, the 
veteran failed to report to the hearing.  As the record does 
not contain further explanation as to why the veteran failed 
to report to the hearing, or any additional requests for an 
appeals hearing, the Board deems the veteran's request for 
the hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran currently has a hearing loss disability as defined by 
VA, nor does it show that such a disability manifested during 
the veteran's active service.

2.  The medical evidence of record does not show that the 
veteran currently has tinnitus, nor does it show that such a 
disability manifested during the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385, 3.655(b) (2007).

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.655(b) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in August 2005, prior to the 
initial adjudication of his claims in the March 2006 and 
April 2006 rating decisions at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  These statements satisfied the fourth 
"element" of the notice requirement, in that they informed 
the veteran that he could submit any and all evidence which 
was pertinent to his claims, and not merely that evidence 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
July 2006, December 2006, and January 2007, including as it 
relates to the downstream disability rating and effective 
date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, and statements from the veteran and his 
representative.  The Board notes that a September 2005 VA 
report indicates that the veteran had been scheduled for a VA 
audiological examination in August 2005, but that the veteran 
failed to report to this examination.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection - hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  However, this presumption is rebuttable 
by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims that he sustained acoustic 
trauma in active service during World War II when the USS Mt. 
Hood exploded about half a mile away from the ship on which 
he was aboard.

Service medical records do not show evidence of tinnitus or a 
hearing loss disability as defined by VA during service.  38 
C.F.R. § 3.385.  During the veteran's separation examination 
in December 1945, audiometric testing revealed no evidence of 
hearing loss in either ear.

Nevertheless, the Board notes that, pursuant to 38 C.F.R. § 
3.303(d) and the Court's holding in Hensley v. Brown, service 
connection may still be established if it is shown that a 
current hearing loss is related to service.  The veteran is 
not required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

The veteran has submitted post-service private medical 
records from the Halloran General Hospital (dated September 
1946 to December 1946) and from his primary care physician, 
Dr. A.P. (dated September 2004 to May 2005).  All of these 
private medical records are negative for any complaint, 
treatment, or objective clinical diagnosis of either hearing 
loss or tinnitus.

The record reflects that the RO scheduled the veteran for a 
VA audiological examination to be conducted in August 2005.  
The veteran failed to report for that scheduled examination.  
Neither the veteran nor his representative has provided an 
explanation for that failure, or requested that another 
examination be scheduled.

Under 38 C.F.R. § 3.655, when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, and when that 
examination was required to establish entitlement to the 
benefit sought, the decision on the claim must be made based 
on the available evidence of record.  38 C.F.R. § 3.655(b) 
(2007). 

In this regard, the Board notes that it is well established 
that VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Insofar as the veteran has failed to report for his VA 
audiological examination, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
VA.  Accordingly, in light of the veteran's failure to 
cooperate with VA's efforts to assist him with the factual 
development of his claims, those claims must be evaluated 
solely on the evidence currently of record.  See 38 C.F.R. § 
3.655(b) (2007).

The current evidence of record shows that neither tinnitus 
nor a hearing loss disability under the standards of 38 
C.F.R. § 3.385 manifested during the veteran's active 
service.  Additionally, it has not been shown that the 
veteran currently has tinnitus or a hearing loss disability 
under VA standards as set forth in 38 C.F.R. § 3.385.

In sum, the preponderance of the evidence is against the 
veteran's claims for service connection for hearing loss and 
tinnitus.  Therefore, the benefit-of-the-doubt rule does not 
apply, and these claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


